Citation Nr: 1040236	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
bilateral pes planus with plantar fasciitis, including 
entitlement to a separate rating for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to 
September 1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a May 30, 2008 decision, the Board denied entitlement to an 
increased initial rating for the Veteran's bilateral pes planus 
with plantar fasciitis.  The Veteran appealed the Board decision 
to the United States Court of Appeals for Veteran's Claims 
(Court) and in April 2009, the parties submitted a Joint Motion 
for Remand.  On April 28, 2009, the Court granted the Joint 
Motion for Remand, which vacated the Board's May 2008 decision 
and remanded the claim back to the Board for development.

The Board remanded this case in December 2009 for additional 
development.  Unfortunately, the development has not been 
adequately completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2008, the Board denied the Veteran's request for an 
increased initial evaluation for her bilateral pes planus with 
plantar fasciitis.  The Veteran appealed her claim and argued 
that the Board should have considered separate ratings for her 
bilateral pes planus and bilateral plantar fasciitis.  
Essentially, the Veteran claims that the symptomatology for each 
disability is distinct and does not overlap; therefore, both foot 
disabilities are entitled to a separate rating.  

In the Joint Motion for Remand, the Board was ordered to consider 
whether separate ratings for the two disabilities are warranted.

The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

To address the Court's concerns, the Board remanded the claim in 
December 2009 to schedule a VA examination to identify the 
nature, symptoms and severity of the Veteran's pes planus as well 
as the nature, symptoms and severity of her plantar fasciitis.  
The RO scheduled the examination for January 2010 and per the 
order of the Board, asked the examiner to specifically 
"identify, if possible, the symptoms directly attributable to: 
(1) the Veteran's bilateral pes planus; and (2) the symptoms 
directly attributable to the Veteran's bilateral plantar 
fasciitis (if any)."  Unfortunately, the examiner's opinion does 
not address the Board's primary concern, which is, whether or not 
the foot symptoms can be specifically attributed to one foot 
diagnosis versus the other, or if the symptoms inseparable from 
either disability.

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  Thus, a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  In this case, because the examiner did not address 
the main issue, a remand is necessary so that an appropriate 
opinion can be obtained.

It is important for the RO/AMC to understand that the Board must 
comply with the requests of the Court. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should, if possible, ask the 
examiner that conducted the January 2010 
examination to provide an addendum opinion 
indicating whether or not the Veteran's 
foot symptoms can be attributed to pes 
planus or to plantar fasciitis.

The examiner is asked to identify, if 
possible, the symptoms directly 
attributable to: (1) the Veteran's 
bilateral pes planus; and (2) the symptoms 
directly attributable to the Veteran's 
bilateral plantar fasciitis (if any).  For 
the bilateral pes planus, the examiner is 
asked to identify whether there is 
objective evidence of marked deformity, 
pain on manipulation and use accentuated, 
indication of swelling on use, and/or 
characteristic callosities.

The examiner is asked to opine as to the 
severity of each disability in terms of 
mild, moderate, moderately severe, and 
severe, if possible.

If the examiner is unable to distinguish 
which individual disability causes each 
symptom, he should so state and support 
his opinion with rationale.  A copy of 
this remand must be provided to the 
examiner for review.  A new examination is 
not required unless the examiner believes 
it is necessary to have a second 
evaluation. 

If the January 2010 examiner is 
unavailable to provide an addendum 
opinion, the claims file and a copy of 
this remand should be provided to another 
examiner for review.  The examiner should 
indicate his or her review of these items 
in the examination report.

The examiner should indicate whether or 
not the Veteran's foot symptoms can be 
attributed to pes planus or to plantar 
fasciitis.  If the examiner is unable to 
distinguish which disability causes each 
symptom, he or she should so state and 
support his opinion with rationale.

2.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


